Order of the County Court of Nassau county reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted to the extent that examination be had and depositions taken of William L. Austin, Jr., president, and Charles N. Talbot, Jr., the vice-president and general manager of the plaintiff, before the County Court of Nassau county on five days’ notice, concerning the following matters: First, the number of sales of real estate made for the plaintiff by Samuel Kenney McCready between *847the 6th day of July, 1928, and July 31, 1930, and by Peter G. Chingos, Bertha S. Wesley, and Ivan D. Wesley, real estate brokers employed by him as his assistants; the amount of such sales and the commissions earned by him; the commissions paid to him; and the account of moneys now due to him as such real estate broker. Second, the amount of any sums retained out of said commissions and applied by the plaintiff in payment on installments of principal or interest on the mortgage in suit or on interest on the first mortgage on the property. That the plaintiff produce on such examination its books and papers relating to the employment of and the sales made by the said Samuel Kenney McCready, showing the commissions earned and paid on sales made by said McCready and his assist- ■ ants, and the application of such commissions to the payment on the mortgage; and that the appellant have such inspection thereof as may be permitted by the court. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.